Citation Nr: 1228759	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to October 1983.  The Veteran passed away in November 2007, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO). 

At a January 2012 Board hearing, the appellant submitted additional evidence with a waiver of her right to have the RO readjudicate her claim with the additional evidence.  See 38 C.F.R. § 20.1304(c) (2011).

In October 2009, the appellant filed a claim for entitlement to death pension benefits.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A November 2007 certificate of death indicates that the Veteran died in November 2007 at the age of 66.  The certificate of death lists the immediate cause of death as metastatic esophageal cancer. 

2.  At the time of the Veteran's death, service connection was not in effect for any disorders. 

3.  The evidence of record shows that the Veteran's metastatic esophageal cancer which caused his death was related to his in-service herbicide exposure.


CONCLUSION OF LAW

A disability incurred in or aggravated by active military service contributed substantially and materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements have been satisfied in this case, the Board is not precluded from adjudicating the issue of entitlement to service connection for the cause of the Veteran's death.  This is so because the Board is taking action favorable to the appellant by granting the claim for entitlement to service connection for the cause of the Veteran's death.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

VA death benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312. 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c). 

The Veteran died in November 2007 at the age of 66.  The certificate of death reflects that the immediate cause of death was metastatic esophageal cancer.

At the time of the Veteran's death, service connection was not in effect for any disorder. 

The appellant contends that service connection for the cause of the Veteran's death is warranted.  Specifically, during a January 2012 hearing before the Board and in various lay statements, she argued that the Veteran's esophageal cancer was caused by his in-service exposure to herbicide agents.  She stated that the Veteran had none of the risk factors for developing esophageal cancer, and noted that there was no family history of esophageal cancer.  She also contends that the cancer which caused the Veteran's death was not metastasized esophageal cancer, but was actually a different primary cancer originating in the lung and liver.

The Veteran's service treatment records are negative for any complaints or findings of esophageal cancer.  The Veteran's service personnel records reveal that he had service in the Republic of Vietnam from February 1969 to February 1970.  He was awarded the Bronze Star Medal with 1 Oak Leaf Cluster, the Vietnam Gallantry Cross with Palm, the Presidential Unit Citation, the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, the Armed Forces Expeditionary Medal, the Army Commendation Medal with 1 Oak Leaf Cluster, the Good Conduct Medal, the USA Recruiter Badge, the Meritorious Unit Commendation, the Meritorious Service Medal with 1 Oak Leaf Cluster, the Joint Service Commendation Medal, the Army Service Ribbon, the Overseas Service Ribbon, and the NCO Professional Development Ribbon.

In March 2006, the Veteran complained of decreased appetite and food getting stuck in his esophagus.  The records from August 2006 show that the Veteran was diagnosed with esophageal cancer.  In August 2006, the Veteran underwent an esophagogastroduodenoscopy with biopsy, which showed esophageal tissue with invasive adenocarcinoma, moderately differentiated.  An August 2006 positron emission tomography - computed tomography (PET-CT) scan of the chest, abdomen, and pelvis did not show metastatic disease, but there were numerous abnormalities seen.  The right lung apex was positive for a 3.9 by 1.6 centimeter (cm.) mass which was felt to represent old granulomatous disease.  In addition, a left apical lesion was noted which was similar but less prominent.  Also found were multiple lesions throughout the liver which appeared to be cystic and were not suspicious for metastatic disease.  A September 2006 PET-CT scan showed glucose activity corresponding to the Veteran's known distal esophageal neoplasm; nodular fundal and gastric cardia activity (metastatic spread to this region could not be excluded); and no discrete mediastinal, retroperitoneal, or abdominal lymph node metabolic activity.

The Veteran was treated initially with combined-modality therapy using radiation therapy and weekly chemotherapy.  Treatment ended in October 2006.  Thereafter, in November 2006, he underwent an endoscopy and biopsy.  There was no visible tumor shown.  The pathology report reflects that the stomach biopsy revealed mild chronic gastritis with reactive change and no evidence of helicobacter pylori.  The esophagus biopsy revealed squamoglandular mucosa with reactive atypia and necrotic and inflammatory debris.

A December 2006 PET-CT scan revealed interval development of glucose activity involving the distal esophagus, highly suspicious for progression of local disease and no evidence of metastatic disease.

In December 2006, the Veteran was admitted to the hospital and underwent a central venous catheter placement, exploratory laparotomy, resection of the distal small bowel, and esophagogastrectomy.  The procedure showed thickness in the distal esophagus and evidence of a distal small bowel obstruction related to what appeared to be a small intraluminal mass.  There was no evidence of abdominal carcinomatosis, liver metastases, or metastatic disease in the chest.  The primary anastomosis in an initial frozen section demonstrated an ulcer with no evidence of malignancy.  A January 2007 barium swallow showed that the Veteran's esophagogastric anastomosis was intact without evidence of extravasation.  Copious gastroesophageal reflux was noted, and the fluffy left basilar infiltrate was consistent with pneumonia.  

An April 2007 treatment record indicates that there was no evidence of disease recurrence.  A surgical pathology report reflects that specimens from the esophagus showed hyperplastic changes and mild chronic inflammation as well as squamous mucosal fragments with changes consistent with reflux esophagitis.  They were negative for specialized intestinal metaplasia or dysplasia.  An April 2007 PET-CT scan revealed no definite evidence for tumor recurrence or metastasis, but there were multiple sites of indeterminate metabolic activity.

In September 2007, the Veteran underwent another PET-CT scan, which showed an enlarging right upper lobe mass extending in to the right hilum with a new right hilar node.  This finding was noted to be consistent with progressive disease.  In the abdomen, there were multiple new hypodense lesions present throughout the liver consistent with metastases.  Numerous additional small hypodense lesions were present consistent with additional metastases.  

In October 2007, the Veteran underwent a CT-guided biopsy of a liver lesion, which was positive for malignancy and metastatic poorly differentiated carcinoma.  The Veteran was started on systemic chemotherapy and fared poorly with inability to eat or drink and substantial weight loss.  

In early November 2007, he underwent an esophagogastroduodenoscopy, and was found to have severe esophagitis with very little gastric motility, decreased gastric tone, and numerous esophageal sores.  The Veteran was admitted to the hospital, and intravenous fluids were started.  He underwent placement of a jejunostomy tube with mini-laparotomy and biopsy of a peritoneal nodule.  At surgery, it was noted that he had an enlarged liver with replacement with tumor.  He also had a peritoneal nodule and some ascites.  The diagnoses at discharge were metastatic esophageal carcinoma; gastric motility disorder; terminal care; dehydration; multiple electrolyte abnormalities; and nausea and vomiting.  

Later that month, the Veteran was again admitted to the hospital.  After his prior hospital admission, his feeding tube became plugged and he developed dehydration and mental status changes.  The Veteran was put back on home hyperalimentation and received intravenous fluids.  The Veteran complained of left leg pain, and x-ray showed a large lytic lesion.  He underwent pinning and was scheduled for outpatient radiation therapy.  The discharge record reflects that hospice was recommended to the family, but that they wanted to continue home hyperalimentation.  The diagnoses at discharge were terminal metastatic esophageal carcinoma; "do not resuscitate"; pain; lytic left hip lesion, status post pinning; dehydration; multiple electrolyte abnormalities; protein calorie malnutrition; and non-functioning feeding jejunostomy.

In November 2007, the Veteran also reported right leg pain for the prior three months.  The diagnosis was metastatic esophageal cancer with painful metastases in the right proximal femur.  The Veteran underwent a right hip long trochanteric fixation nail, as he had a right hip and proximal femur pending pathologic fracture secondary to adenocarcinoma and metastatic disease.  Radiation was recommended.

The Veteran passed away in November 2007 at his home.

In February 2010, T.H., M.D. provided an opinion that "it is more likely than not that [the Veteran's] exposure to herbicides while on active duty in Vietnam did contribute to his development of carcinoma of the esophagus.  Dr. T.H. explained that the Veteran did not have a history of the typical risk factors associated with esophageal cancer.  Dr. T.H. also noted that Vietnam veterans have received benefits for having developed esophageal cancer on the basis of exposure to herbicides while in Vietnam which suggested to him that VA "or the courts, or both, have conceded that there is a link between esophageal cancer and exposure to herbicides used in Vietnam."  Dr. T.H. also stated that a September 2007 CT scan of the right upper lobe, which revealed a mass, may have represented the development of a second primary carcinoma involving the lung instead of a metastases from the Veteran's esophageal cancer.  In support of his opinions, Dr. T.H. indicated that he reviewed the Veteran's medical records.  

In a November 2011 opinion, M.M., D.O. opined that "the cause of the adenocarcinoma of the esophagus is at least as likely as not the result of exposure to herbicides while being stationed in Vietnam."  Dr. M.M. explained that the Veteran did not have the typical risk factors for esophageal cancer, including Barrett's esophagitis, excess body weight, a diet high in fat, or alcohol abuse, which made esophageal cancer an atypical diagnosis.

After a thorough review of the evidence of record, the Board concludes that service connection for the cause of the Veteran's death is warranted. 

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630- 27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service personnel records reflect that he served in Vietnam during the pertinent time period.  Accordingly, the Veteran is presumed to have been exposed to Agent Orange. 

Although the Veteran is presumed exposed to Agent Orange, the medical evidence of record does not support presumptive service connection for metastatic esophageal cancer because esophageal cancer is not among the diseases or disorders eligible for presumptive service connection based on exposure to herbicide agents.  38 C.F.R. § 3.309.  Accordingly, presumptive service connection for the cause of the Veteran's death is not warranted. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  In that regard, the only medical evidence of record addressing the etiology of the Veteran's esophageal cancer shows that the Veteran's esophageal cancer was related to his in-service exposure to herbicide agents; thus, the evidence shows that a service-connected disorder caused or contributed to his death.  

There are two medical opinions of record which address the etiology of the Veteran's esophageal cancer.  In a February 2010 opinion, Dr. T.H. opined that it was "more likely than not that [the Veteran's] exposure to herbicides while on active duty in Vietnam did contribute to his development of carcinoma of the esophagus."  In a November 2011 opinion, Dr. M.M. stated that "the cause of the adenocarcinoma of the esophagus is at least as likely as not the result of exposure to herbicides while being stationed in Vietnam."  Both opinions provided supporting rationale, noting the lack of typical risk factors in the Veteran's case.  Aside from the February 2010 opinion from Dr. T.H. and the November 2011 opinion from Dr. M.M., there is no other medical evidence of record which addresses the etiology of the Veteran's metastatic esophageal cancer which caused his death.  Thus, the only medical evidence of record which speaks to the relationship between the Veteran's esophageal cancer and his in-service exposure to herbicide agents are the opinions of Dr. T.H. and Dr. M.M., who both concluded that the Veteran's esophageal cancer which caused his death was related to his in-service herbicide exposure.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not free to substitute its own judgment for that of such an expert). 

As the only competent and probative medical evidence of record reflects that the Veteran's in-service herbicide exposure caused or substantially contributed to the esophageal cancer which was the cause of his death, service connection for the cause of the Veteran's death is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


